Appeal from a judgment of the Supreme Court (Williams, J.), entered January 9, 1998 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the State Board of Parole denying petitioner’s request for parole release.
Supreme Court properly dismissed petitioner’s application to review a determination denying his request for parole inasmuch as a determination made by the State Board of Parole is not subject to judicial review when made in accordance with the law (see, Executive Law § 259-i [5]; Matter of Anthony v New York State Div. of Parole, 252 AD2d 705). Although petitioner received a certificate of earned eligibility, the Parole Board made the specific finding that there was a reasonable probability that petitioner could not remain at liberty without violating the law and that his release was not compatible with the welfare of society (see, Correction Law § 805; Matter of Nieves v New York State Div. of Parole, 251 AD2d 836). Accordingly, the Parole Board’s finding, which was based upon petitioner’s refusal to accept responsibility for his crime of attempted rape in the first degree and to participate in any sex-offender therapy programs, was made in accordance with the law and is affirmed.
Petitioner’s remaining contentions, including his argument that he was improperly denied access to certain confidential reports considered by the Parole Board (see, 9 NYCRR 8000.5 [c] [2]), have been reviewed and found to be without merit.
*966Cardona, P. J., Mercure, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the judgment is affirmed, without costs.